
	
		II
		110th CONGRESS
		1st Session
		S. 190
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide a technical correction to the Pension
		  Protection Act of 2006.
	
	
		1.Technical amendments to the
			 special funding rules of the Pension Protection Act of 2006
			(a)Technical
			 amendmentsSection 402 of the
			 Pension Protection Act of 2006 is amended—
				(1)in subsection
			 (d)(1), by adding at the end the following new subparagraph:
					
						(D)Special rule
				for plans years not beginning on 1st day of monthFor purposes of
				applying subparagraph (A), a plan year beginning during the 4-day period
				immediately preceding 2006 or 2007 shall be treated as beginning in 2006 or
				2007, as the case may be.
						,
				and
				(2)in subsection
			 (i)(1), by striking December 28, 2007 and inserting
			 January 1, 2008.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Pension
			 Protection Act of 2006 to which such amendments relate.
			
